UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
                                       :
SPIN MASTER, LTD.,                     :         19cv9035 (DLC)
                                       :
                         Plaintiff,    :       OPINION AND ORDER
                                       :
               -v-                     :
                                       :
E. MISHAN & SONS, INC.,                :
                         Defendant.    :
                                       :
---------------------------------------X

APPEARANCES:

For plaintiff:
Kevin N. Ainsworth
Kaitlyn A. Crowe
Andrew D. Skale
Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.
Chrysler Center
666 Third Ave.
New York, N 10017
(212) 935-3000

For defendant:
John Zaccaria
Alan Federbush
Bradley S. Corsello
Brian J. Doyle
Notaro, Michalos & Zaccaria, P.C.
100 Dutch Hill Rd., Ste. 240
Orangeburg, NY 10962
(845) 359-7700


DENISE COTE, District Judge:

     On September 27, 2019, plaintiff Spin Master, Ltd. (“Spin

Master”) filed this patent infringement action against defendant

E. Mishan & Sons, Inc. (“Emson”).   On October 29, Spin Master

moved for a preliminary injunction to enjoin Emson from selling


                                1
its “Radical Racer” toy cars.    In its complaint, Spin Master

contends that the Radical Racers infringe four patents covering

patented technology that Spin Master has licensed for use in its

“Zero Gravity” motorized toy cars that drive up walls and cling

to ceilings.   Spin Master has moved for a preliminary injunction

on only one of these patents, Spin Master’s patent No. 9,675,897

(the “’897 Patent”).   For the reasons that follow, Spin Master’s

October 29 motion is granted.

                           Findings of Fact

I.   Spin Master

     Spin Master is a publicly-traded Canadian company with

headquarters in Toronto.    It employs 1,800 individuals.   In

2018, its annual revenue worldwide was $1.6 billion, including

$1.1 billion in North America.

        A. The License Agreement

     Pursuant to an August 8, 2004 agreement between Spin Master

and the named inventors of the patents (the “licensor”), the

Wall Racer License Agreement (the “License Agreement”), Spin

Master is a licensee of patent Nos. 7,753,755 (the “’755

Patent”), 7,980,916 (the “’916 Patent”), 8,979,609 (the “’609

Patent”), and the ’897 Patent (collectively, the “Spin Master

Patents”). 1


1 Each Spin Mater Patent claims priority based on the same parent
application that was filed in the United States Patent and


                                   2
     The License Agreement grants Spin Master “the sole and

exclusive right and license . . . throughout the world . . . to

design, make, have made, reproduce, modify, distribute,

advertise, and sell and otherwise exploit” the Spin Master

Patents “in any manner deemed appropriate or desirable by” Spin

Master.   It further provides that the licensor “will not offer

or license to any other party and property substantially similar

to the [Spin Master Patents] . . . nor will [it] utilize any

such property itself in any manner which may conflict with the

exclusive grant of rights hereunder.”

     The License Agreement authorizes Spin Master to “grant

sublicenses of the [Spin Master Patents] . . . to arms length

third parties, upon such terms and conditions as determined by

[Spin Master] in its sole discretion.”   The License Agreement

also provides that Spin Master “shall have the right to assign

the rights granted by [the licensor] . . . without the consent

of the [licensor],” but that the licensor “shall not assign this

Agreement without the consent of [Spin Master], which consent

may be withheld by [Spin Master] in its sole discretion.”

     The License Agreement gives Spin Master the “sole option to

elect to prosecute or not prosecute a suit for infringement.”




Trademark Office (“PTO”) on July 11, 2005, and claims priority
to a provisional application that was filed on December 30,
2004.


                                 3
If Spin Master elects to prosecute an infringement action, Spin

Master “may select legal counsel and shall pay all legal fees

and costs of prosecution, and any recovery . . . shall belong

exclusively to [Spin Master],” subject to the royalty rate

provided in the License Agreement.

     Only if Spin Master elects not to prosecute “any suit for

infringement” may the licensor do so after providing “written

notice” to Spin Master. 2   The licensor “may then select legal

counsel reasonably acceptable to [Spin Master].”    If the

licensor prosecutes an infringement action, “[t]he balance of

any recovery shall be shared equally by the parties.”    The

License Agreement further provides that “[a]ll occurrences of

third-party infringement of trademark, copyright, industrial

design, or design patent shall be subject to action or inaction

at the sole discretion of [Spin Master], and the [licensor]

shall provide cooperation to [Spin Master] reasonably and in

good faith in taking any action, as [Spin Master] may elect.”

     The License Agreement may be terminated by either party in

the event of bankruptcy or material breach and failure to

remedy.   Spin Master has the sole right, however, to terminate


2 On November 8, 2019, following the filing of this lawsuit, the
License Agreement was amended to provide that Spin Master has
the sole option to prosecute suits for patent infringement. The
amendment also affirms that the License Agreement “remains in
force and effect.”



                                  4
the License Agreement “at any time and for any reason or for no

reason upon giving [the licensor] a ninety (90) day notice.”

        B. Zero Gravity Toy Cars

     The patented technology licensed to Spin Master pursuant to

the License Agreement has been used in Spin Master’s Zero

Gravity toy cars since they were introduced to the market in

2005.   This technology permits the Zero Gravity cars to drive on

walls and ceilings.   Zero Gravity vehicles are operated through

a remote control that is not part of the patented technology at

issue in this litigation.

     Since their 2005 launch, Spin Master’s Zero Gravity toys

have received media acclaim.   A 2005 U.S. News & World Report

article proclaimed of the toys’ wall climbing feature, “It’s a

feat no remote control car has ever accomplished.”     Popular

Science, the Washington Post, and the New York Times also

featured the Zero Gravity toys in 2005, as did Popular Science

and Good Housekeeping in 2008.     In 2009, the Zero Gravity toys

were recognized with an industry award, and in 2014, they made

popular toy lists issued by Amazon and Walmart.     Most recently,

in 2019, Popular Mechanics named the Zero Gravity vehicles the

Best Toy at Toy Fair 2019, and Good Housekeeping bestowed on

them the Best Toy Award.

     Spin Master has spent more than $6.5 million in marketing

and advertising Zero Gravity toys since their launch.     Since


                                   5
2008, Spin Master has sold more than 4.8 million Zero Gravity

vehicles worldwide.   Zero Gravity cars are sold online through

Amazon and other retailers, as well as in U.S. retail stores,

including Target and Walmart.   Walmart and Target represent over

90 percent of Spin Master’s sales of Zero Gravity cars.

     Spin Master has recorded sales of its Zero Gravity toy cars

every year since 2008.   The cyclical nature of the toy industry

has meant that Spin Master’s sales often peak for two years when

a new version of the toys is introduced and then dip when that

version is phased out to make room for a new model.   In August

2019, Spin Master re-launched its marketing campaign for its

Zero Gravity Laser toy cars, one model of the Zero Gravity toy,

which allows the user to control the vehicle by shining a light

beam, which the vehicle chases.   Spin Master’s Zero Gravity

Laser toy cars were introduced at a retail price of $34.99,

which has since been cut to $29.99.   Spin Master has spent, or

is planning to spend, about $860,000 marketing the Zero Gravity

Laser toy cars for September through December 2019.

     Spin Master also consistently invests in enforcing its

intellectual property rights.   This suit is not the only action

that Spin Master is currently pursuing to protect its property

interests in the Zero Gravity cars.   Spin Master has another

action pending in the Southern District, Spin Master Ltd. v.

ACIPER, et al., No. 19cv6949 (VSB), a trademark infringement


                                  6
suit, in which Spin Master was granted a temporary restraining

order on August 27, 2019.

II.     Emson

        Emson is a private, family-owned business that sells a wide

variety of consumer products domestically and internationally.

Emson is a New York corporation with offices and a showroom in

New York.       Emson has over 60 employees.

      A. Radical Racer Toy Cars

        Like Spin Master’s Zero Gravity vehicles, Emson’s Radical

Racers are toy cars that climb on walls and cling to ceilings. 3

In March 2019, following the February 2019 Toy Fair, at which

Spin Master’s Zero Gravity cars were proclaimed Best Toy by

Popular Mechanics, Emson began taking orders for its Radical

Racers from retail customers, and began shipments in July 2019.

Emson has offered no evidence of any investment it made in the

research for and development of its Radical Racers.

        Emson sells Radical Racers through direct response

television commercials as an “As Seen on TV” product and online

through Amazon and a website, www.buyradicalracers.com.      Emson’s


3 Emson has five models of its Radical Racers and argues that
Spin Master has presented evidence on, and made infringement
arguments with respect to, only one of these models. But, Emson
only sells one model on its website and uses the same Universal
Product Code (“UPC”) code for each model. A customer ordering a
Radical Racer cannot pick among models and can only choose
between two colors. Spin Mater thus need not have presented
evidence as to each model.


                                     7
 Radical Racers also are sold at Walmart and Target, in both

 their toy and As Seen on TV product departments.      Emson has been

 marketing its Radical Racers since July 2019.

       As of November 19, 2019, Emson has earned $5,251,624 in

 sales of Radical Racers to its retail customers and direct to

 consumers.   Also as of November 19, 2019, Emson has had in

 stock, in transit, or ready for shipment from their

 manufacturing factory, approximately 345,829 units of Radical

 Racers.   As of this date, Emson has had pending from retail

 customers approximately 160,000 unit orders, representing over

 $1,965,009 in gross sales.   Emson estimates gross sales of

 Radical Racers through the end of 2020 to be $11,000,000,

 amounting to at least 1 million units sold.      The Radical Racers

 retail for approximately $19.99.       As of November 20, 2019, Emson

 has spent approximately $650,000 on advertising and marketing

 costs, and anticipates spending an additional $400,000 by the

 end of 2019. 4

III.   The ‘897 Patent

       Spin Master’s ‘897 Patent is the subject of this

 preliminary injunction motion.     The ‘897 Patent, entitled “Wall

 Racer Toy Vehicles,” issued on June 13, 2017.       Filed on February


 4 Emson’s proposed Findings of Fact and Conclusions of Law state
 that Emson plans to spend $400,000 by the end of 2020. The
 declaration it cites to states that this number is projected for
 the end of 2019.


                                    8
26, 2015, the ‘897 Patent stems from a series of continuation

and continuation-in-part applications.    The first application

was a provisional application filed on December 30, 2004.

Following the filing of the provisional application, an

application was filed on July 11, 2005, which issued as the ‘755

Patent.    On February 23, 2009, a continuation-in-part

application was filed, which issued as the ‘916 Patent.    On July

19, 2011, a continuation application was filed, which was

abandoned.    On January 24, 2013, a continuation application was

filed, which issued as the ‘609 Patent.

     The ‘897 Patent contains three independent claims.    Each is

at issue in this motion.    Claim 1 of the ‘897 Patent claims, in

full:

     1. A toy vehicle comprising:
          a chassis comprising an undersurface, the chassis
          configured to mount on at least one wheel that is
          configured to move on a surface;
          a first motor configured to drive the at least one
          wheel; and

          a second motor configured to drive a fan that is
          configured to draw air from a duct between the
          undersurface and the surface into a fan duct, the
          duct comprising an entry portion, an exit portion
          connected to the fan duct, and a flat transition
          portion between the entry portion and the exit
          portion, the duct being structurally smooth from the
          entry portion, the duct being structurally smooth
          from the entry portion to at least a location
          vertically below the fan duct when the toy vehicle
          is placed on ground.

(Emphasis supplied.)



                                  9
     In full, Claim 21 recites:

     1. A toy vehicle comprising:
       a chassis comprising an undersurface;
       at least one wheel operatively coupled to the
       chassis and configured to move on a surface;

       a fan connected to a fan duct to receive free
       flowing air drawn in by a duct that is connected to
       the fan duct and is located between the undersurface
       and the surface, the receiving of the air by the fan
       inducing a downforce urging the chassis towards the
       surface, the duct comprising an entry portion
       configured to receive a free flow of the air, a
       transition portion configured to transport the air,
       and an exit portion configured to exit the air to
       the fan duct, the duct being structurally smooth
       from the entry portion to at least a location
       vertically below the fan duct when the toy vehicle
       is placed on ground; and
       a power source to drive the fan to induce the
       downforce urging the chassis towards the surface.

(Emphasis supplied.)

     Claim 23 provides in full:

     A battery powered, remotely-controlled toy vehicle
     configured for operation on a surface, comprising:

     a chassis having an undersurface and having flexible
     skirts extending along at least two opposite sides of
     the undersurface of the chassis;

     at least one wheel mounted on the chassis;

     a receiver responsive to a control signal from a
     remote transmitter;

     at least one battery;

     at least one motor being supplied with current from
     the at least one battery responsive to signals
     provided from the receiver, the at least one wheel
     being controllably driven by the at least one motor; a
     fan drive motor being supplied with current from the
     at least one battery; a fan driven by the fan drive


                                  10
     motor, wherein the fan draws air from an intake duct
     between the undersurface of the chassis and the
     surface into a fan duct, the undersurface of the
     chassis being larger in area than the area of the fan
     duct, a differential pressure between a pressure of
     the air flowing into the fan and a pressure of ambient
     air inducing a force urging the chassis toward the
     surface when the vehicle is placed on the surface with
     the at least one wheel in contact with the surface and
     the fan is operational, the intake duct comprising an
     entry portion configured to receive the air, a
     transition portion configured to transport the air,
     and an exit portion configured to exit the air to the
     fan duct, the intake duct being structurally smooth
     from the entry portion to at least a location
     vertically below the fan duct when the toy vehicle is
     placed on ground.

(Emphasis supplied.)

     The patent abstract explains that the invention provides

for a “motorized toy vehicle . . . that is capable of operating

on vertical and inverted horizontal surfaces such as walls and

ceilings, while being manufacturable at reasonable cost and

operable on batteries having sufficient lifetime to be

enjoyable.”   The abstract explains that this is achieved through

“battery-powered fans” that “draw air from around all or defined

portions of the periphery of the chassis . . . through a

carefully-shaped duct, so that the air in the portion of the

duct immediately adjacent the surface flows at high velocity”

and low pressure.   The movement of the air at high velocity and

low pressure and the “relatively greater pressure of the

surrounding air urges the vehicle against the surface.”




                                11
     The specification explains that the invention operates the

following way, as shown in Figures 1 and 2 of the ‘897 Patent,

reproduced below:

     [A] fan 10 is mounted in a fan duct extending through
     a chassis 12, and is driven by a battery-powered motor
     11 so as to draw a high-velocity stream of air in from
     around at least a portion of the periphery of chassis
     12. The stream of air flows through an underbody
     venturi duct 15 formed between the underside of
     chassis 12 and the juxtaposed surface of wall W, and
     is exhausted on the “upper” side of chassis 12, that
     is, on the side away from the abutting wall W.
     Downforce D is created . . . due to the differential
     in pressure between the low pressure of the high-
     velocity air stream in the underbody venturi duct and
     the ambient air.




     The patent specification further explains that this

invention -- which relies on a flow of air through a duct --

accords with “Bernouilli’s Principle.”   The specification

clarifies that this technology is different from a device that

moves along walls through “suction-adhering,” which relies on a

“relative vacuum.”   In contrast to the patented technology, a

relative vacuum is created by:

     [A]ir [that] is drawn by a vacuum pump out from a
     sealed volume formed between the interior of the
     device and the wall, so that air pressure on the outer
     surface of the device forces it against the wall.




                                 12
A “relative vacuum” requires that “an essentially air-tight seal

be formed around the periphery of the device” and creates a

problem of “friction between the sealing member and the wall,

which impedes motion of the device and causes wear of the

sealing members.”   The vehicle envisioned by the ‘897 Patent

avoids these problems because “seals . . . are unnecessary.”

Instead, this invention relies on “downforce” due to the

“pressure differential” between the low pressure air in the duct

and the higher pressure ambient air.

  IV.   Prosecution History

     The distinction between a “vacuum” and “free flow air

stream” also was used to overcome PTO rejections to claims of

the ‘755 Patent, to which the ‘897 Patent claims priority.    A

December 11, 2009 amendment to the ‘755 Patent includes remarks

explaining that “the fan(s) according to the invention are used

to create flow, not to maintain a vacuum,” which “withdraw[s]

air from a cavity sealed to the surface.”

     The remarks explain that prior art which teaches a vacuum

effect is less “efficient” than the invention and had not

“achieved th[e] goal” of operating on “battery life” that “can

be sufficiently long to provide a toy that is not frustrating to

use.”   The invention, by contrast, provides for an “efficient

venturi duct that realizes free flow of air,” which permits




                                13
“enough downforce at low energy consumption to make a salable,

useful toy.”

     The remarks further distinguish the invention from prior

art that relies on a “partial vacuum,” patent no. 3,246,711 to

Snoeyenbos (“Snoeyenbos”) and patent no. 3,810,515 to Ingro

(“Ingro”).   In Snoeyenbos, air is “withdrawn from within the

volume, tend[s] to cause the bearing to be drawn toward the

surface,” but avoids “[c]omplete contact.”    And while Snoeyenbos

does “mention Bernouilli’s Principle in stating that air

travelling a [sic] high velocity exhibits reduced pressure,”

Snoeyenbos does not teach a “venturi duct.”   Unlike the venturi

duct taught in the invention, the “shape of Snoeyenbos’

diaphragm . . . would be incapable of generating enough

downforce to support a toy vehicle, at least absent air flowing

in quantities requiring a far more powerful fan motor than is

permissible to achieve adequate battery life.”   The venturi duct

as taught in the invention, the remarks explain, is “essential

to realizing a toy that is viable in the marketplace and which

has efficient battery life to be enjoyable for the user.”

     Ingro teaches “a wall-climbing device intended to be caused

to adhere to a vertical surface by suction created by pumping

the ambient fluid [i.e. air] in from around the edge of a sealed

body and exhausting it through an aperture in the opposite side

of the body.”   In Ingro, there is a “narrow space 116 . . .


                                14
provided between the lower edge 117 of the skirt 118 of the body

101 and the proposed vertical surface to be climbed,” which

provides clearance so that the edge 117 of the body 101 will not

bind or rub on the surface of the vertical wall 121.”    The

remarks explain that Ingro thus is “seeking to develop a partial

vacuum, not to define a venturi duct,” and that Ingro does not

teach “downforce through a free flow of air through a venturi

duct.”   The figure from Ingro discussed in the remarks is

reproduced below.




V.   Prior Art

     Emson has provided several prior art references in arguing

that the ‘897 Patent is invalid.     The first is a Japanese Public

Patent Application 92-121291 to Kobayashi et al. for “Method of

Making Travel Motion with Surface Suction,” published on April

22, 1992 (“Kobayashi”).   Kobayashi was not listed in the

References Cited section of the ‘897 Patent.    Kobayashi claims a

“method for making a travel motion with surface suction.”      It

explains that the technology is inventive because




                                15
     [i]nstead of causing a chamber in the vacuum state to
     stick fast to a surface, said technology is configured
     to allow a fluid to be suctioned in an open state to
     thereby suction a surface.

With reference to the figure reproduced below, Kobayashi

explains that it works as follows:

     [W]hen the fluid is sucked inside as shown by the
     arrow B upon actuation of the fluid suction blower
     indicated by the reference code 4, an external fluid
     (i.e., air in the case of the present working example)
     tries to infiltrate through the narrow path in the
     open suction area, which is formed between the
     reference code 1 and the reference code 2, as shown by
     the arrow A. However, because the passing cross
     section is small, the flow velocity increases to the
     extreme level, and great negative pressure is
     generated in this section due to the Bernouilli
     effect.




     Another prior art reference is Korean Utility Model 96-

28384U to Lim for “Powered suction machine for moving toys to

allow moving on vertical or reverse horizontal planes,”

published on September 17, 1996 (“Lim”).   Lim is not listed in

the References Cited section of the ‘897 Patent.   The summary

section of Lim states, “[t]his design is a powered suction

machine for toys, operating on the difference in air pressure,




                               16
specifically a powered suction machine for motored toys that can

be equipped on motored toys and allows free movement on vertical

or reverse horizontal planes.”   Lim discloses

      a powered suction machine that consists of a motor
      that turns the fan with the power to suction air, a
      rotating fan that suctions air with the driving force
      of the motor, . . . and a suction area that touches
      the vertical or reverse horizontal plane and forms the
      short gap, which is the channel where the suctioned
      air travels, adjusted to the height of the wheels and
      adhered on the planes.

      A third reference is European Published Patent Application

EP0030122 to Chapman et al. for “Ground Effect Vehicle,”

published on June 10, 1981 (“Chapman”).   Chapman is not listed

in the References Cited section of the ‘897 Patent. 5   Chapman

discloses a racing car that uses “ground effect” to generate

“negative lift” and “increase the grip of the tyres on the

road.”   It states that the ground effect “depends on the shaping

of the undersurface” of the car and “longitudinally extending

skirts at its sides . . . so that air flow in the venturi duct

has a velocity everywhere greater than at the airflow exit at

the rear of the car.”

VI.   Procedural History

      Emson was aware of the Spin Master Patents no later than

October 2018.   Following the success of Spin Master’s Zero



5 An American version of Chapman was considered by the PTO, but
the Chapman application cited by Emson as prior art is a
European application.


                                 17
Gravity model at the New York Toy Fair, Emson began offering

Radical Racers to retailers in March 2019.

     In August 2019, Spin Master learned that Emson was

advertising and selling Radical Racers through Amazon.com and

www.buyradicalracers.com.   On August 26, 2019, counsel for Spin

Master emailed Emson, asserting that the Radical Racers

infringed the Spin Master Patents.   On September 6, counsel for

Emson responded that it would investigate Spin Master’s

infringement claim, and on September 10, explained that Emson

was still in the process of investigating these claims.    Around

this time, in early September, Emson began hiring expert

witnesses to defend against Spin Master’s infringement claim.

     Spin Master commenced this litigation on September 27,

2019.   In October 2019, Spin Master learned that Emson had begun

selling Radical Racers in Walmart and Target stores and

websites.   In Walmart and Target brick-and-mortar stores, the

Radical Racers are the only competitor to Spin Master’s Zero

Gravity cars.   In late October, Walmart’s website listed the

Radical Racer as “New” and a “Best Seller.”

     On October 29, Spin Master filed this preliminary

injunction motion, seeking to enjoin Emson, during the pendency

of this action, from making, importing, and selling its Radical

Racer toy vehicles.   On November 1, an initial conference was

held to discuss Spin Master’s preliminary injunction motion,


                                18
where it was decided, because of the importance of the holiday

season to the parties’ products, that a preliminary injunction

hearing would be held on December 4, following expedited,

targeted discovery.

     The parties were directed to serve their initial

interrogatories and requests pursuant to Rule 34, Fed. R. Civ.

P., by November 4 and to respond to each other’s interrogatories

and requests by November 12.   On November 12, Emson produced

8,500 pages of 400 prior air references.   Following a meet and

confer in which Emson agreed that it would identify the most

pertinent prior art, Emson identified 29 references of prior art

encompassing 200 pages.   At a telephone conference on November

19, Emson was ordered to identify five principal pieces of prior

art on which it intended to rely at the December 4 hearing.

     On November 22, pursuant to this Court’s individual

practices, and with the consent of the parties, the direct

testimony of the witnesses for the preliminary injunction

hearing was submitted by affidavit.   Spin Master submitted

declarations from fact witnesses Christopher Harrs, Spin

Master’s Executive Vice President and General Counsel, and Mary

Katherine Keller, Spin Master’s Vice President of Marketing and

General Business Unit Lead, Remote Control. 6   Emson submitted


6 Spin Master also submitted a declaration by its counsel
authenticating documents.


                                19
declarations from fact witness Edward I. Mishan, Emson’s

president, and expert witnesses Amir H. Hirsa, Ph.D., Ali

Sadegh, Ph.D., P.E. CMfgE, James Donohue, and Michael T.

Queller. 7   This was the first notice given by Emson that it would

rely on expert testimony at the hearing.

       On November 22, both parties also submitted legal memoranda

in support of their proposed findings of fact and conclusions of

law.    On November 27, both parties submitted reply briefs.

       The preliminary injunction hearing was held on December 4,

2019.    Spin Master called Harrs and Keller as witnesses, and

Emson cross-examined them both.    Emson called Mishan, Hirsa,

Sadegh, Donohue, and Queller as witnesses, and Spin Master

cross-examined all of them but Donohue.    At the end of the

hearing, the Court announced that it would issue a preliminary

injunction.

       This Opinion contains the Court’s findings of fact and

conclusions of law.    The findings of fact are principally

recited above, but are also found in the conclusions of law.




7 Emson also submitted declarations by two translators, Yukie
Hirose and Yesul Lee, who translated Kobayashi and Lim from
Japanese and Korean, respectively, to English. Additionally,
Emson submitted declarations by its counsel authenticating
documents.


                                  20
                        Conclusions of Law

     “[A] preliminary injunction is an extraordinary remedy

never awarded as right.”    Beniseck v. Lamone, 138 S. Ct. 1942,

1943 (2018) (per curiam).    A party seeking a preliminary

injunction must demonstrate:

     (1) a likelihood of success on the merits or
     sufficiently serious questions going to the merits to
     make them a fair ground for litigation and a balance
     of hardships tipping decidedly in the plaintiff’s
     favor; (2) a likelihood of irreparable injury in the
     absence of an injunction; (3) that the balance of
     hardships tips in the plaintiff’s favor; and (4) that
     the public interest would not be disserved by the
     issuance of an injunction.

Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 895 (2d

Cir. 2015) (citation omitted).

     In a patent infringement action, “[w]ith respect to

establishing a likelihood of success on the merits, the patentee

seeking a preliminary injunction in a patent infringement suit

must show that it will likely prove infringement, and that it

will likely withstand challenges, if any, to the validity of the

patent.”   Tinnus Enterprises, LLC v. Telebrands Corp., 846 F.3d

1190, 1202 (Fed. Cir. 2017) (citation omitted).    “An accused

infringer can defeat a showing of likelihood of success on the

merits by demonstrating a substantial question of validity or

infringement.”   Id. (citation omitted).   If the accused

infringer “raises a substantial question concerning either

infringement or validity, i.e., asserts an infringement or


                                 21
invalidity defense that the patentee cannot prove lacks

substantial merit, the preliminary injunction will not issue.”

Amazon.com v. Barnesandnoble, Inc., 239 F.3d 1343, 1350-51 (Fed.

Cir. 2001) (citation omitted).

I.   Standing

     First raising this argument in its reply brief of November

27, Emson contends that Spin Master lacks standing to bring this

suit because it is a mere licensee of the ‘897 Patent and lacks

substantial rights under the License Agreement.   Title 35 allows

a “patentee” to bring a civil action for patent infringement.

35 U.S.C. § 281.   “The term patentee include the original

patentee (whether the inventor or original assignee) and

‘successors in title.’”   Lone Star Silicon Innovations LLC v.

Nanya Tech. Corp., 925 F.3d 1225, 1229 (Fed. Cir. 2019)

(citation omitted).   It does not include licensees.   Id.

     In distinguishing between “an assignment” and a “mere

license,” a court must “examine whether the agreement

transferred all substantial rights to the patents.”    Id.

(citation omitted).   The “ultimate task” for a court is not to

“tally the number of rights retained against those transferred,”

but to examine the “totality” of the agreement to determine

whether a party other than the original patentee has established

that it obtained “all substantial rights in the patent.”     Id.

(citation omitted).   The “exclusive right to make, use, and


                                 22
sell” the invention and the “retained right to sue accused

infringers and license the patent are the most important factors

in determining whether an agreement transfers sufficient rights

to render the other party the owner of the patent.”     Diamond

Coating Techs., LLC v. Hyundai Moto Am., 823 F.3d 615, 619 (Fed.

Cir. 2016) (citation omitted).

     With respect to an “exclusive right to make, use, and sell”

the licensed technology, the License Agreement broadly grants

Spin Master an exclusive license.     This wholesale grant of

rights to Spin Master is only limited by the requirement that

Spin Master introduce a product utilizing the licensed

technology prior to February 2006 and to pay $100,000 in

royalties to the licensor each year.     In the event Spin Master

fails to do so, the licensor would not then be free to sell the

licensed technology, but could only sell or license a “Similar

Product.”    This broad grant of rights weighs in favor of finding

that Spin Master has substantial rights under the License

Agreement.

      The License Agreement also gives Spin Master the “sole

option to elect to prosecute or not prosecute a suit for

infringement.”   Spin Master is entitled to fully control the

decision-making of the litigation, including the choice to

institute the litigation in the first place and to choose its

legal counsel.   Subject only to the royalty agreement, Spin


                                 23
Master has the exclusive right to “any recovery.”     Under the

pre-amendment version of the License Agreement, which is the

subject of this Opinion’s standing analysis, the licensor may

pursue an infringement suit, but only if Spin Master chooses not

to. 8   Additionally, if the licensor elects to pursue such an

action, its legal counsel must be “reasonably acceptable” to

Spin Master.     Spin Master is also entitled to share equally in

any recovery.

        The License Agreement also provides Spin Master broad

licensing rights.     Spin Master has “the sole and exclusive right

and license . . . throughout the world . . . to design, make,

have made, reproduce, modify, distribute, advertise, and sell

and otherwise exploit” the Spin Master Patents “in any manner

deemed appropriate or desirable by” Spin Master.     The licensor

may not “offer or license to any other party and property

substantially similar to the [Spin Master Patents,]” and it may

not “utilize any such property itself in any manner which may

conflict with the exclusive grant of rights hereunder.”     Spin

Master is also authorized to grant sublicenses “in its sole


8 A party may not cure a standing defect by a “nunc pro tunc”
assignment of rights that occurs after a plaintiff has filed
suit. Alps South, LLC v. Ohio Willow Wood Co., 787 F.3d 1379,
1384 (Fed. Cir. 2015). “Nunc pro tunc assignments are not
sufficient to confer retroactive standing.” Id. It is not
necessary to consider whether the November 8, 2019 amendment to
the License Agreement would create standing, because Spin Master
has standing under the pre-amendment License Agreement.


                                  24
discretion.”   Spin Master does not need the licensor’s consent

to “assign the rights granted by [the licensor].”    By contrast,

the licensor may “not assign this Agreement without the consent

of [Spin Master], which consent may be withheld by [Spin Master]

in its sole discretion.”

     Considering the “totality” of the License Agreement, Spin

Master has “substantial rights” under the Patents.   Spin Master

therefore has standing to bring this infringement action.

     Emson’s arguments to the contrary are not convincing.

Emson argues that Spin Master lacks substantial rights because

the licensor retains the right to (1) use and sell the patented

product; (2) assert the patent; (3) share in damages; and (4)

terminate the license.   These broad arguments misconstrue the

limited and conditional nature of these rights, as well as how

they operate as a “totality.”   The cases Emson cites in support

have found that a licensee lacks standing based on far less

qualified rights than are present in the License Agreement.    For

instance, in Propat Int’l Corp. v. RPost, Inc., the licensor

retained a right to make “litigation decisions” and the

“unrestricted power to bar [the licensee] from transferring its

interest in the patent to a third party.”   473 F.3d 1187, 1191

(Fed. Cir. 2007).   In Fieldturf, Inc. v. Sw. Rec. Indus., the

licensee did not have the right to enforce the patent against

infringers nor did it address whether the licensee had the right


                                25
to “develop, display, commercialize, and market” embodiments of

the patent.    357 F.3d 1266, 1269 (Fed. Cir. 2004).     Similarly,

in Abbott Labs. v. Diamedix Corp., the licensor “retained the

right to make and use, for its own benefit, products embodying

the inventions claimed in the patents, as well as the right to

sell such products to end users.”       47 F.3d 1128, 1132 (Fed. Cir.

1995).    Emson thus has not undercut Spin Master’s evidence that

it has standing to bring this lawsuit.

II.   Likelihood of Success on the Merits

      Spin Master argues it is likely to succeed on the merits of

its infringement action.    Emson counters that there is a

substantial question as to Spin Master’s likelihood of success

because (1) assuming the ‘897 Patent is construed as Emson

suggests, the Radical Racers do not infringe the ‘897 Patent and

(2) the ‘897 Patent is likely to be found invalid as anticipated

or obvious in light of prior art.

  A. Patent Infringement

      “Determining the likelihood of infringement requires two

steps.”    Pfizer, Inc. v. Teva Pharmaceuticals, USA, Inc., 429

F.3d 1364, 1372 (Fed. Cir 2005).       First, “claim construction,”

and second, “a comparison of the properly construed claims to

the accused product.”    Id.   Emson does not deny that the Radical

Racers infringe the ‘897 Patent if the patent is construed as

Spin Master contends it should be.


                                  26
       1. Claim Construction

     In construing a patent claim, which is a question of law,

courts “should look first to the intrinsic evidence of record,

i.e., the patent itself, including the claims, the specification

and, if in evidence, the prosecution history.”     Am. Calcar, Inc.

v. Am. Honda Motor Co., Inc., 651 F.3d 1318, 1336 (Fed. Cir.

2011) (citation omitted).   Courts, however, should not read

meaning into claim language that is clear on its face.     See Tate

Access Floors, Inc. v. Interface Architectural Res., Inc., 279

F.3d 1357, 1371 (Fed. Cir. 2002).     Claim construction is not a

backdoor process by which the scope of a claim is narrowed or

expanded.   See Terlep v. Brinkmann Corp., 418 F.3d 1379, 1382

(Fed. Cir. 2005).

     “In construing claims, district courts give claims their

ordinary and customary meaning, which is the meaning that the

term would have to a person of ordinary skill in the art in

question at the time of the invention.”     Cont'l Circuits LLC v.

Intel Corp., 915 F.3d 788, 796 (Fed. Cir. 2019) (citation

omitted).   The ordinary meaning of a claim term is its meaning

“to the ordinary artisan after reading the entire patent.”

Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1358 (Fed.

Cir. 2017) (citation omitted).   Thus, ordinary meaning is not

something that is determined “in a vacuum.”     Eon Corp. IP




                                 27
Holdings v. Silver Spring Networks, 815 F.3d 1314, 1320 (Fed.

Cir. 2016) (citation omitted).

     If a claim term does not have an ordinary meaning, and its

meaning is not clear from a plain reading of the claim, courts

turn in particular to the specification to assist in claim

construction.   Power Integrations, Inc. v. Fairchild

Semiconductor Int’l, Inc., 711 F.3d 1348, 1361 (Fed. Cir. 2013).

Through the specification, a patentee “can act as his own

lexicographer to specifically define terms of a claim contrary

to their ordinary meaning.”    Abraxis Bioscience, Inc. v. Mayne

Pharma (USA) Inc., 467 F.3d 1370, 1376 (Fed. Cir. 2006)

(citation omitted).   But, “[t]o act as its own lexicographer, a

patentee must clearly set forth a definition of the disputed

claim term other than its plain and ordinary meaning.”       Cont'l

Circuits LLC, 915 F.3d at 796 (citation omitted).       “Usually,

[the specification] is dispositive; it is the single best guide

to the meaning of a disputed term.”       Power Integrations, 711

F.3d at 1361 (citation omitted).       Since the purpose of the

specification is “to teach and enable those of skill in the art

to make and use the invention,” it often provides “an example of

how to practice the invention.”    Phillips v. AWH Corp., 415 F.3d

1303, 1323 (Fed. Cir. 2005).    But, while courts use the

specification “to interpret the meaning of a claim,” they must

“avoid the danger of reading limitations from the specification


                                  28
into the claim” itself.     Id.   Although the specification often

describes specific embodiments of the invention, the Federal

Circuit has repeatedly warned against confining the claims to

those embodiments.   Id.    Moreover, “[w]hile claims are to be

interpreted in light of the specification, all that appears in

the specification is not necessarily within the scope of the

claims and thus entitled to protection.”      Novo Nordisk of N.

Am., Inc. v. Genentech, Inc., 77 F.3d 1364, 1369 (Fed. Cir.

1996).   The claimed invention should not be limited to

“preferred embodiments or specific examples in the

specification.”   Williamson v. Citrix Online, LLC, 792 F.3d

1339, 1346-47 (Fed Cir. 2015) (citation omitted).

     The prosecution history may “inform the meaning of the

claim language by demonstrating how the inventor understood the

invention and whether the inventor limited the invention in the

course of prosecution.”     Phillips, 415 F.3d at 1317.   Indeed,

because the prosecution history includes the applicant's express

representations made to the PTO examiner, it may be “of critical

significance in determining the meaning of the claims.”

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.

Cir. 1996).   “Any explanation, elaboration, or qualification

presented by the inventor during patent examination is relevant”

to claim construction.     Fenner Investments, Ltd. v. Cellco

P'ship, 778 F.3d 1320, 1323 (Fed. Cir. 2015).


                                   29
     Under the doctrine of “prosecution disclaimer,” “[w]hen the

patentee makes clear and unmistakable prosecution arguments

limiting the meaning of a claim term in order to overcome a

rejection, the courts limit the relevant claim term to exclude

the disclaimed matter.”   01 Communique Laboratory, Inc. v.

LogMeln, Inc., 687 F.3d 1292, 1297 (Fed. Cir. 2012) (citation

omitted).   “When the application of prosecution disclaimer

involves statements from prosecution of a familial patent

relating to the same subject matter as the claim language at

issue in the patent being construed, those statements in the

familial application are relevant in construing the claims at

issue.”   Ormco Corp. v. Align Tech., Inc., 498 F.3d 1307, 1314

(Fed. Cir. 2007).

     Courts also may rely on the doctrine of claim

differentiation, which “creates a presumption that . . .

dependent claim limitations are not included in the independent

claim.”   GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d

1304, 1310 (Fed. Cir. 2014).   “The doctrine of claim

differentiation stems from the common sense notion that

different words or phrases used in separate claims are presumed

to indicate that the claims have different meanings and scope.”

Seachange Intern., Inc. v. C-COR, Inc., 413 F.3d 1361, 1368

(Fed. Cir. 2005).   And while the doctrine is strongest where the

“limitation sought to be ‘read into’ an independent claim


                                30
already appears in a dependent claim, . . . there is still a

presumption that two independent claims have different scope

when different words or phrases are used in those claims.”     Id.

at 1369 (citation omitted).    “Of course, claim differentiation

is not a hard and fast rule, and the presumption can be overcome

by a contrary construction required by the specification or

prosecution history, such as via a disclaimer.”    GE Lighting

Solutions, 750 F.3d at 1310.

     In construing claims, a court may also consider extrinsic

evidence, such as dictionaries and treatises, but such extrinsic

evidence is “generally of less significance than the intrinsic

record.”   Takeda Pharma. Co. Ltd. v. Zydus Pharma. USA, Inc.,

743 F.3d 1359, 1363 (Fed. Cir. 2014).    If the meaning of the

claim is clear from the intrinsic evidence alone, resort to

extrinsic evidence is improper.    Boss Control, Inc. v.

Bombardier Inc., 410 F.3d 1372, 1377 (Fed. Cir. 2005).     “[A]

court may not use the accused product or process as a form of

extrinsic evidence to supply limitations for patent claim

language.”   Wilson Sporting Goods Co. v. Hillerich & Bradsby

Co., 442 F.3d 1322, 1331 (Fed. Cir. 2006).    This rule, however,

“does not forbid awareness of the accused product or process to

supply the parameters and scope of the infringement analysis,

including its claim construction component.”    Id.




                                  31
     Emson contends that four terms in the ‘897 Patent require

claim construction.    These terms are: (1) entry portion, (2)

structurally smooth, (3) duct, and (4) fan.   The plaintiff

asserts that only the phrase structurally smooth requires

construction.   A claim construction analysis of each term

follows.

     Before construing each term, however, it is useful to

repeat Claim 1.   Claim 1 provides:

     1. A toy vehicle comprising:

       a chassis comprising an undersurface, the chassis
       configured to mount on at least one wheel that is
       configured to move on a surface;
       a first motor configured to drive the at least one
       wheel; and
       a second motor configured to drive a fan that is
       configured to draw air from a duct between the
       undersurface and the surface into a fan duct, the
       duct comprising an entry portion, an exit portion
       connected to the fan duct, and a flat transition
       portion between the entry portion and the exit
       portion, the duct being structurally smooth from the
       entry portion, the duct being structurally smooth
       from the entry portion to at least a location
       vertically below the fan duct when the toy vehicle
       is placed on ground.
(Emphasis supplied.)

     In presenting its claim construction, Emson heavily

relies on Figure 12.   Figure 12 is reproduced below.




                                 32
     Entry Portion

     The term entry portion refers to the portion of the duct at

which the air enters.    Referring to Figure 12 and certain

passages in the specification, Emson proposes that the term

“entry portion” be construed as an “entry portion with a

radiused opening.”    As used by Emson, radiused connotes curved.

Spin Master disputes that “radiused” limits the term entry

portion.

     Spin Master is correct.    The scope of the claim is not

limited to “radiused” entry portions.    “It is the claims, not

the written description, which define the scope of the patent

right.”    Williamson, 792 F.3d at 1346 (citation omitted).   A

claimed invention is not limited to preferred embodiments or

specific examples in the specification.    Id.

     Structurally Smooth

     The next term at issue is “structurally smooth.”    Both

parties propose constructions for this term.     In relevant part,

Claim 1 provides, “the duct being structurally smooth from the




                                 33
entry portion to at least a location vertically below the fan

duct when the toy vehicle is placed on ground.”

     Spin Master proposes that the term “structurally smooth” be

construed as: “(a) in the transition portion, [the duct] is

designed to reduce friction between it and the surface as the

vehicle is propelled . . . ; and (b) in the exit portion, [the

duct] is designed to smoothly connect to the fan duct.”    Emson

proposes that the term “structurally smooth” be construed to

mean that “the entire duct (from the entry portion to vertically

below the fan duct) is a smooth surface (i.e., free from

projections or unevenness of surface) to minimize air

turbulence.”

     The term “structurally smooth” is construed to mean that

the duct is constructed in a way that creates an unimpeded and

non-turbulent airflow from the entry portion of the duct.    This

reading of “structurally smooth” is bolstered by language in the

specification, which explains that the “undersurface of the

chassis is smooth” in order to provide “non-turbulent airflow.”

Language in the specification renders implausible Emson’s

proposed construction.   The specification explains:

     Slight ‘bumps’ might also be formed at the diagonal
     corners of the chassis and wall surface []. It is
     found that the friction experienced in use of the toy
     of the invention with walls and other surfaces of
     typical smoothness -- e.g., conventionally painted
     interior walls -- is sufficiently small as to present
     no difficulty, and likewise that the slight asymmetry


                                34
     in the airflow path under the chassis presents no
     difficulty.

Emson’s reading of “structurally smooth,” which proposes that

the surface of the entire duct be “free from projections or

unevenness of surface,” is incorrect.

     Duct

     Emson proposes that the term “duct” be defined as the

“entire three-dimensional region formed by the undersurface of

the chassis, the wall surface, and the skirts.”    In doing so,

Emson relies on two references in the specification to the use

of skirts that extend from the chassis to form a partial seal.

     Spin Master is correct that the ordinary meaning of the

term duct is sufficient.    In particular, the two references to

skirts contained in the description of preferred embodiments

should not be used to import limitations into the claims.

     Fan

     Emson does not actually offer any construction of the term

fan, but uses its claim construction argument regarding the term

to urge the following: that the term fan may not be read as an

apparatus that operates on a vacuum or even a partial vacuum

effect.     In doing so, Emson relies on the prosecution history of

the ‘897 Patent and the ‘755 Patent.

     Spin Master contends that the ordinary meaning of the term

fan is the appropriate construction and disagrees with Emson’s




                                  35
argument.    First, Spin Master contends that neither Claim 1 nor

Claim 23 discloses that there be a “free flow” of air to the

fan, while acknowledging that Claim 21 recites that the fan

receives “free flowing air.”    Second, Spin Master argues that

Emson improperly relies on language disclaiming a fan that

creates a “partial vacuum” because the disavowal arose in

connection with the prosecution of the ‘755 Patent, not the ‘897

Patent.    Spin Master points out that the ‘755 Patent claims a

“venturi duct” while the ‘897 Patent claims at issue here only

refer to a “duct.”    A dependent claim in the ‘897 Patent

includes a venturi duct as an element.    Claims 1, 21, and 23 do

not.

       Resort to the specification and prosecution history is not

appropriate here.    That is because the meaning of the term fan

is clear from a plain reading of the claim.    As stated in Claim

1, the fan is one that is “configured to draw air from a duct

between the undersurface and the surface into a fan duct.”    In

any event, as discussed below, Spin Master has shown a

likelihood of showing at trial that the Radical Racers’ fan

generates free flowing air.    Thus, even if the term fan were

construed as Emson proposes, it would not assist Emson in

avoiding a finding of infringement.




                                 36
       2. Comparison of claims to the accused product

     Spin Master argues that the Radical Racers literally

infringe Claim 1, Claim 21, and Claim 23 of the ‘897 Patent.

“After claim construction, the fact finder compares the properly

construed claims to the accused [product].”    Catalina Marketing

Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 812 (Fed.

Cir. 2002).   “To establish literal infringement, every

limitation set forth in a claim must be found in an accused

product, exactly.”   Duncan Parking Techs., Inc. v. IPS Group,

Inc., 914 F.3d 1347, 1360 (Fed. Cir. 2019).

     With respect to Claim 1, which is illustrative of Claim 21

and Claim 23, it is undisputed that the Radical Racers product

is a “toy vehicle” with a “chassis comprising an undersurface”

and that the chassis is “configured to mount on at least one

wheel that is configured to move on a surface.”    It also is

undisputed that the Radical Racers are equipped with a “motor

configured to drive” at least one of the wheels of the toy.

     For the disputed elements of Claim 1, Spin Master has

provided models of the Radical Racers to demonstrate that each

element of the claim is found in the toys.    The models succeed

in showing that all of the elements of the claims appear in the

Radical Racers.   To start, the Radical Racers toy is comprised

of a fan inside a fan duct.   The fan duct connects to a duct,

which is comprised of an entry portion, exit portion, and flat


                                37
transition portion between the entry portion and exit portion.

The duct is structurally smooth from the entry portion to a

location beneath the fan duct.   The below photograph illustrates

this.




     In arguing that the Radical Racers do not infringe the ‘897

Patent, Emson relies on its preferred constructions of the terms

entry portion, structurally smooth, duct, and fan.   Because

Emson’s proposed constructions have not been adopted by this

Opinion, Emson’s arguments fail.

     First, the term “entry portion” has not been construed as

an “entry portion with a radiused opening.”    Emson’s arguments

that the Radical Racers’ entry portion is a “right angle” and

thus not found in the claim therefore fails.

     Next, the term “structurally smooth” has been construed to

mean that the duct is constructed in a way that allow unimpeded

and non-turbulent airflow from the entry portion of the duct.

Thus, Emson’s argument that small bumps and holes on the


                                 38
undersurface of the chassis of the Radical Racers preclude a

finding of infringement fails.    Similarly, Emson’s argument that

a “steep angle” in two of the exit portions of the Radical

Racers’ duct makes its product non-infringing also fails.    The

angle at two of the exit portions does not impede or preclude

non-turbulent airflow into the fan duct.    Likewise, Emson cannot

succeed in arguing that the Radical Racers do not infringe

because certain models of the toy have concave, arched, or

ridged undersurfaces.   The undersurface of the chassis need not

be a perfectly flat plain to fall within the scope of the claim.

     Finally, Emson argues that the Radical Racers’ fan differs

from the fan described in the ‘897 Patent because the Radical

Racers’ fan uses the vacuum technique disclaimed by the

patentees.   But, the term fan has been given its ordinary

meaning and has not been construed to disclaim any apparatus

that operates on a vacuum or even a partial vacuum effect.

     Moreover, Emson has not created a “substantial question” as

to whether its fan is different than the fan disclosed in the

‘897 Patent.   While Emson has submitted expert testimony opining

that the Radical Racers’ “downforce is a result of a vacuum,

albeit leaky,” the expert has not shown that the design of the

Radical Racers -- much less the product’s fan -- creates

downforce in a way other than that taught by the ‘897 Patent.

This omission is significant.    Moreover, Emson’s expert


                                 39
clarified that in using the term “vacuum,” he only meant “less

than atmospheric pressure” or “negative pressure.”    He also

explained that the fan in the Radical Racers is responsible for

any air pressure difference he measured under the toy.

       The expert provides pressurized maps that show pressure

distribution in the undersurface of a Radical Racer, except for

the perimeter of the undersurface.    The expert made the maps by

sequentially and separately measuring 52 different points on the

undersurface of the Radical Racer chassis.    The expert placed

the Radical Racer atop a measuring device with the fan turned

on, but the toy remaining stationary.    Thus, the test does not

reflect air flow that is created during the forward propulsion

of the vehicle, nor does the test measure any outflow from the

fan.    Given these limitations, the maps do not provide a

complete depiction of how downforce is effected in a Radical

Racer car.    In any event, the results of these maps are

inconclusive at best, as many examples in fact show the very low

pressure pockets near the fan duct that one would expect to

occur with a toy designed with the technology patented in the

‘897 Patent.

       While both parties are free to develop their arguments and

submit additional expert reports as this litigation progresses,

“it is particularly appropriate at the preliminary injunction

stage not to set a hard and fast rule that infringement can only


                                 40
be shown through quantitative testing of an accused product.”

Pfizer, Inc. v. Teva Pharm., USA, Inc., 429 F.3d 1364, 1377

(Fed. Cir. 2005).    Emson has failed to create a substantial

question as to infringement.

          B. Patent Validity

     Emson argues that the ‘897 Patent is invalid as anticipated

and as obvious in light of prior art.    A party seeking to

challenge a patent as invalid at trial must do so by clear and

convincing evidence.    Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d

1253, 1260 (Fed. Cir. 2012).

     At the preliminary injunction stage, “[t]he burden on the

accused infringer to show a substantial question of invalidity .

. . is lower than what is required to prove invalidity at

trial.”    Tinnus Enterprises, 846 F.3d at 1205 (citation

omitted).    “Vulnerability is the issue at the preliminary

injunction stage, while validity is the issue at trial.”      Id.

(citation omitted).    Each issued patent is presumed valid under

35 U.S.C. § 282.    Titan Tire Corp. v. New Holland, Inc., 566

F.3d 1372, 1376 (Fed. Cir. 2009).

     [I]f the trial court concludes there is a “substantial
     question” concerning the validity of the patent,
     meaning that the alleged infringer has presented an
     invalidity defense that the patentee has not shown
     lacks substantial merit, it necessarily follows that
     the patentee has not succeeded in showing it is likely
     to succeed at trial on the merits of the validity
     issue.



                                 41
Id. at 1379 (citation omitted).

     Meeting the burden to establish invalidity may be “harder”

where the “invalidity contention is based upon the same argument

on the same reference that the PTO already considered.”      Sciele,

684 F.3d at 1260 (citation omitted); see also Intercontinental

Great Brands LLC v. Kellogg N.A. Co., 869 F.3d 1336, 1350 (Fed.

Cir. 2017).   Importantly, however, whether a reference was

before the PTO “goes to the weight of the evidence,” not the

burden of proof.   Sciele, 684 F.3d at 1260.

       1. Anticipated

     Emson argues that Claims 1 and 21 of the ‘897 Patent are

anticipated by Kobayashi.   They are not.   Emson makes no

anticipation argument as to Claim 23.

     Under 35 U.S.C. § 102, “[a] patent claim is invalid as

anticipated only if each and every element of the claim is

expressly or inherently disclosed in a single prior art

reference.”   Guangdong Alison Hi-Tech v. Int’l Trade Commission,

936 F.3d 1353, 1364-65 (Fed. Cir. 2017).    “[A]nticipation

requires there to be no difference between the claimed invention

and the reference disclosure as viewed by a person of ordinary

skill in the art.”   Bettcher Indus., Inc. v. Bunzi USA, Inc.,

661 F.3d 629, 641 (Fed. Cir. 2011) (citation omitted).    “[T]he

dispositive question regarding anticipation is whether one

skilled in the art would reasonably understand or infer from the


                                  42
prior art reference’s teaching that every claim element was

disclosed in that single reference.”   Dayco Products, Inc. v.

Total Containment, Inc., 329 F.3d 1358, 1368 (Fed. Cir. 2003)

(citation omitted).

     Kobayashi is a 1992 Japanese patent that describes a vacuum

for cleaning beds, walls, and ceilings through surface suction.

It allows “a travel motion by suction” regardless of the

roughness or temperature of the surface.    Among other things,

Kobayashi does not disclose a fan, and therefore does not

anticipate the ‘897 Patent.

       2. Obviousness

     Emson argues that Claims 1 and 21 of the ‘897 Patent are

obvious in light of Lim and Kobayashi. 9   As for Claim 23, Emson’s

sole assertion of obviousness rests on the combination of four

prior art references.   Emson has not shown that its assertions

of invalidity due to obviousness should prevent the issuance of

a preliminary injunction.

     Under 35 U.S.C. § 103, “a patent may not issue if the

difference between the subject matter sought to be patented and

the prior art are such that the subject matter as a whole would


9 In its opposition brief, Emson contends that Claims 1, 21, and
23 are obvious in light of Lim and known technology. But,
Emson’s brief relies on claim charts submitted by its expert,
Professor Sadegh, in his declaration. This Opinion refers to
the combinations of prior art found in Professor Sadegh’s
charts.


                                43
have been obvious at the time the invention was made to a person

having ordinary skill in the art to which said subject matter

pertains.”   PAR Pharmaceutical, Inc. v. TWI Pharmaceuticals,

Inc., 773 F.3d 1186, 1193 (Fed. Cir. 2014) (quoting statute).

Obviousness is a question of law based on underlying factual

determinations, including: (1) the scope and content of prior

art; (2) differences between the prior art and claims; (3) the

level of ordinary skill in the art; and (4) objective indicia of

nonobviousness, such as “commercial success, long felt but

unsolved needs, [and the] failure of others.”   Apple Inc. v.

Samsung Elecs. Co., 839 F.3d 1034, 1048 (Fed. Cir. 2016)

(citation omitted).

     If the assertion of obviousness is premised on a

combination of prior art references, then a court considers

whether a person having ordinary skill in the art “would have

been motivated to combine the prior art to achieve the claimed

invention and whether there would have been a reasonable

expectation of success in doing so.”   In re Warsaw Orthopedic,

Inc., 832 F.3d 1327, 1333 (Fed. Cir. 2016) (citation omitted).

“[A] conclusory assertion with no explanation is inadequate to

support a finding that there would have been a motivation to

combine because this type of finding, without more, tracks the

ex post reasoning” the Supreme Court has “warned of and fails to

identify any actual reason why a skilled artisan would have


                                44
 combined the elements in the manner claimed.”    TQ Delta, LLC v.

 CISCO Sys., Inc., 2019 WL 6222844, at *4, --F.3d-- (Fed. Cir.

 2019) (citation omitted).   All of the elements of the invention

 must be found in the combination of the prior art references.

 PAR Pharmaceuticals, 773 F.3d at 1194.

       Emson asserts that the three ‘897 Patent claims are obvious

 in light of a combination of prior art.    That assertion can be

 swiftly rejected.   Emson has failed to show that there was any

 motivation to combine the prior art references.

       Further, the commercial success of Spin Master’s Zero

 Gravity cars weighs heavily in favor of finding non-obviousness.

 Since 2005, the Zero Gravity toys have been the recipients of

 awards and featured in numerous publications, including a 2005

 U.S. News & World Report article proclaiming the toys’ wall

 climbing feature, “a feat no remote control car has ever

 accomplished.”   Since 2008, Spin Master has sold more than 4.8

 million Zero Gravity vehicles worldwide.    Emson has not

 addressed the commercial success of the Zero Gravity cars in

 arguing that the ‘897 Patent is invalid as obvious.    For each of

 these reasons, Emson has failed to establish a substantial

 question as to the ‘897 Patent’s validity.

III.   Irreparable Harm

       Spin Master argues that it has demonstrated that it will be

 irreparably harmed if it is denied a preliminary injunction.    “A


                                 45
party seeking a preliminary injunction must establish that it is

likely to suffer irreparable harm if the preliminary injunction

is not granted and there is a causal nexus between the alleged

infringement and the alleged harm.”    Metalcraft of Mayville,

Inc. v. The Toroo Co., 848 F.3d 1358, 1368 (Fed. Cir. 2017).

     Factors pertinent to an irreparable harm inquiry include

the likelihood of price erosion, loss of market share, loss of

goodwill, and loss of access to customers, although “[e]vidence

of potential lost sales alone does not demonstrate irreparable

harm.”   Metalcraft, 848 F.3d at 1368; Trebro Mfg., Inc. v.

Firefly Equipment, LLC, 748 F.3d 1159, 1170 (Fed. Cir. 2014);

Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1362 (Fed. Cir.

2008).   “A patentee does not have to sue all infringers at

once.”   Pfizer, Inc., 429 F.3d at 1381.   “Picking off one

infringer at a time is not inconsistent with being irreparably

harmed.”   Id.   A court may also consider a party’s “delay in

bringing an infringement action and seeking a preliminary

injunction,” which may “suggest that the patentee is not

irreparably harmed by the infringement.”    Apple, Inc. v. Samsung

Elecs. Co., 678 F.3d 1314, 1325 (Fed. Cir. 2012).

     Spin Master has established irreparable harm.    First,

Emson’s Radical Racers directly compete with Spin Master’s Zero

Gravity cars as the products are sold by many of the same

retailers.   In particular, in Walmart and Target brick-and-


                                 46
mortar stores, Radical Racers are its only competitor.   Second,

in 2019, the retail price of Zero Gravity cars was cut from

$34.99 to $29.99 due to competition from the Radical Racers in

these stores.   Third, Spin Master has provided credible evidence

that current market dynamics created by Emson’s infringing

activity and the resulting price erosion have and will challenge

Spin Master’s ability to spend on further innovation and

development of the Zero Gravity pipeline.   All of these harms

arise directly from the patented feature of the Zero Gravity

cars, which allows them to climb walls in defiance of gravity.

It is that gravity-defying feature that Emson emphasizes in

promoting the Radical Racers.   This evidence demonstrates that

Spin Master will suffer unquantifiable injury as Radical Racers

chip away at Spin Master’s customer base, brand recognition, and

price point over time.

     None of Emson’s arguments to the contrary are convincing.

First, Emson argues that Spin Master has already met its most

recent 2019 sales projection and thus has failed to demonstrate

harm.   But, earlier this year, Spin Master had higher

projections, which it reduced based on the prevalence of

infringing products in the marketplace.   And, in any event, a

loss in market share harms Spin Master, regardless of whether

its target has been reached.




                                47
     Next, Emson contends that Spin Master did not allege that

it dropped the price of its toys to compete with the Radical

Racers, specifically.   But, Spin Master’s Vice President of

Marketing testified that the price drop was caused by the

Radical Racers.   And this is commonsense -- the Radical Racers

are the only competitors of Zero Gravity cars in Walmart and

Target stores.    Additionally, Spin Master has vigorously pursued

other infringers, as well as Emson.    Regardless, pursuing one

infringer at a time is not inconsistent with being irreparably

harmed.

     Next, Emson argues that only the retail price of Spin

Master’s Zero Gravity cars has dropped, not its wholesale price.

But, the sharp drop in retail price is powerful evidence, on

this record, of competition from infringing products.    It also

suggests that retailers may abandon Spin Master’s products in

lieu of lower-priced competing models.

     Finally, Emson contends that Spin Master cannot argue that

it has been irreparably harmed because it unduly delayed in

seeking a preliminary injunction.     But, Spin Master only learned

of the Radical Racers in August 2019, and Spin Master’s counsel

promptly contacted counsel for Emson and thereafter filed suit.

Further, Spin Master learned in October that Emson was selling

its toys through the same brick-and-mortar vendors as Spin




                                 48
Master, and moved that month for this preliminary injunction.

There has been no undue delay here.

IV.   Balance of Hardships

      Spin Master has shown that the balance of hardships weighs

in favor of granting its motion for a preliminary injunction.

The balance of hardships factor “assesses the relative effect of

granting or denying an injunction on the parties.”    Apple, Inc.

v. Samsung Elecs. Co., 809 F.3d 633, 645 (Fed. Cir. 2015)

(citation omitted).   Factors pertinent to this analysis include,

“the parties’ size, products, and revenue sources.”    i4i Ltd.

Partnership v. Microsoft Corp., 598 F.3d 831, 862 (Fed. Cir.

2010).   Courts also may consider the centrality of the patented

technology to the parties’ business.    Id. at 863.   In balancing

the hardships, courts may consider the plaintiff’s showing of

likelihood of success.   Ill. Tool Works, Inc. v. Grip-Pak, Inc.,

906 F.2d 679, 683 (Fed. Cir. 1990).

      The balance of hardships tips strongly in favor of Spin

Master, for many of the reasons already discussed.    Through its

development and marketing of an innovative toy car that climbs

walls and races over ceilings, Spin Master has achieved

significant market recognition and success.    The exclusivity

promised by its patented technology has been threatened by

infringers, most recently Emson.     For this holiday season, Emson

has gained access to Walmart and Target, which account for 90%


                                49
of the Zero Gravity cars sold.   Emson was fully aware of the

Spin Master Patents before it manufactured its first Radical

Racer.   Emson chose to enter this lucrative market despite that

knowledge and continued to sell the Radical Racers after Spin

Master warned it and then sued it.

     In arguing that the balance of hardships is in its favor,

Emson points to Spin Master’s size.   But, the companies’

relative sizes are not dispositive.   Moreover, while emphasizing

that sales of Zero Gravity cars comprise only 0.5% of Spin

Master’s annual revenue, Emson has not provided evidence on what

percentage of its revenue is attributable to the Radical Racers.

Notably, while Emson argues that it has already invested in

advertising the Radical Racers, it has not argued that it has

spent any money developing this product.   Having long known of

the risk of this litigation, Emson must have been prepared for

the consequences of it.

V.   Public Interest

     “The touchstone of the public interest factor is whether an

injunction, both in scope and effect, strikes a workable balance

between protecting the patentee’s rights and protecting the

public from the injunction’s adverse effects.”   TEK Global,

S.R.L. v. Sealant Systems Int’l, Inc., 920 F.3d 777, 793 (Fed.

Cir. 2019) (citation omitted).   Here, Spin Master has sought a

preliminary injunction to enjoin sales of a likely infringing


                                 50
toy throughout the holiday season, the time when sales matter

the most in the toy industry.    There is a strong public interest

in promoting inventions through proper protection of patent

holder rights.    Reducing sales of cheaper, infringing toy

automobiles will not harm the public, and Emson does not suggest

that it will.    The injunction serves the public interest.

VI.   Bond

      Finally, Emson requests that Spin Master be required to

post a bond sufficient to compensate Emson for losses that may

result from this preliminary injunction, should the litigation

later resolve in Emson’s favor.    The posting of a bond is

governed by Rule 65(c), Fed. R. Civ. P., which provides that:

      No restraining order or preliminary injunction shall
      issue except upon the giving of security by the
      applicant, in such sum as the court deems proper, for
      the payment of such costs and damages as may be
      incurred or suffered by any party who is found to have
      been wrongfully enjoined or restrained.
Fed. R. Civ. P. 65(c).   This Rule “allows a preliminary

injunction to become effective only upon the applicant’s posting

of an amount that the district court determines adequate.”

Corning Inc. v. PicVue Elecs., Ltd., 365 F.3d 156, 158 (2d Cir.

2004).   District courts have “wide discretion” to set the amount

of a bond, including to determine that, under the circumstances,

no bond is required.   Id. (citation omitted).   The purpose of a

bond is to assure “the enjoined party that it may readily

collect damages from the funds posted in the event that it was


                                  51
wrongfully enjoined . . . without regard to the possible

insolvency of the assured,” as well as to “provide[] the

plaintiff with notice of the maximum extent of its potential

liability.”   Nokia Corp. v. InterDigital, Inc., 645 F.3d 553,

557 (2d Cir. 2011).   “Although . . . a wrongfully enjoined party

is entitled to a presumption in favor of recovery, that party is

not automatically entitled to the damages sought.   The

presumption applies to ‘provable damages.’”   Id. at 559.

     Emson argues that Spin Master be required to post a bond in

the amount of $2.9 million.   Estimating that this litigation

will not resolve for 13 months and that this preliminary

injunction will remain in place for that duration, Emson states

that, for this time period, its lost profits on sales would

amount to $2.45 million, its warehousing costs for the impounded

inventory would be $180,000, and its non-refundable advertising

expenses would cost $300,000.   Given the strong evidence that

Emson has infringed Spin Master’s patent, Emson’s failure to

provide substantial reason to believe that it will succeed at

trial, and the unlikelihood of Spin Master’s insolvency, a bond

in the amount of $1.5 million is sufficient here.




                                52
                            Conclusion

    The plaintiff’s October 29 preliminary injunction motion is

granted.



Dated:     New York, New York
           December 6, 2019


                                ____________________________
                                       DENISE COTE
                                United States District Judge




                                 53
